FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



EDUARDO LEON-FLORES,                              No. 08-72848

               Petitioner,                        Agency No. A017-921-465

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Eduardo Leon-Flores, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order sustaining the government’s

appeal from the immigration judge’s (“IJ”) decision granting a waiver of

inadmissibility under former section 212(c) of the Immigration and Nationality


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Act, 8 U.S.C. § 1182(c) (repealed 1996). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo questions of law and constitutional claims, Figueroa

v. Mukasey, 543 F.3d 487, 491 (9th Cir. 2008), and we dismiss in part and deny in

part the petition for review.

      We lack jurisdiction to review the BIA’s discretionary denial of Leon-

Flores’ application for relief under section 212(c), see 8 U.S.C. § 1252(a)(2)(B)(ii)

and Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007)

(“Discretionary decisions, including whether or not to grant § 212(c) relief, are not

reviewable.”), and Leon-Flores has not raised a colorable due process challenge to

the discretionary determination, see Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005). His contentions that the BIA applied an incorrect legal

standard in adjudicating his application for section 212(c) relief are not persuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    08-72848